                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
  Case No.            CV 19-10158-FMO (JDE)                                      Date      March 31, 2020
  Title               Christin A. Dudak v. Commissioner of Social Security




 Present: The Honorable             John D. Early, United States Magistrate Judge
                         Maria Barr                                                 n/a
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                              n/a                                                    n/a
Proceedings:                    (In Chambers) Order to Show Cause


        On November 27, 2019, Plaintiff Christin A. Dudak, proceeding pro se, filed a Complaint
against the Commissioner of Social Security seeking review of Social Security decision. Dkt. 1
(“Complaint”). On December 4, 2019, the Court issued a Case Management Order (Dkt. 7,
“CMO”) ordering Plaintiff to promptly serve the summons and complaint and copy of the CMO in
the manner required by Rule 4(i) of the Federal Rules of Civil Procedure (“Rules” or singularly,
“Rule”), warning, “[f]ailure to serve process in compliance with Rule 4 within ninety days (90)
after the filing of the Complaint may result in the dismissal of the case. See Rule 4(m).” CMO § I.
As a result, a proof of service of the summons and complaint was required to be filed by February
25, 2020. As of the date of this Order, Defendant has not appeared and no proof of service of
process upon defendant has been filed.

        Rule 4(c) that the “plaintiff is responsible for having the summons and complaint served
within the time allowed by Rule 4(m) and must furnish the necessary copies to the person who
makes service.” Rule 4(m) provides that if a defendant “is not served within 90 days after the
complaint is filed, the court – on motion or on its own after notice to the plaintiff – must dismiss
the action without prejudice against that defendant or order that service be made within a specified
time.” Fed. R. Civ. P. 4(m). However, if a plaintiff shows good cause for the failure to serve, the
court must extend the time for service for an appropriate period. Id. Further, unless service is
waived, proofs of service must be provided to the Court in an appropriate form. Fed. R. Civ. P.
4(l). The Complaint was filed 126 days prior to the date of this Order.

        The docket of this action does not reflect the filing of a proof of service of the summons and
Complaint. As 126 days have passed since the filing of the Complaint, Plaintiff has not complied
with Rule 4(l) requiring the filing of a proper proof of service within 90 days. As noted, the Court
must dismiss the action if process has not been served on the defendant within 90 days from the
filing of the Complaint absent a showing of good cause by Plaintiff.



CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                                Page 1 of 2
                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
  Case No.      CV 19-10158-FMO (JDE)                                           Date    March 31, 2020
  Title         Christin A. Dudak v. Commissioner of Social Security


       Plaintiff is therefore ORDERED to show cause in writing within fourteen (14) days of the
date of this Order why this action should not be dismissed pursuant to Rule 4(m) for failure to
timely serve defendant and pursuant to Rule 41(b) for failure to prosecute and failure to comply
with a Court order.

       Plaintiff is advised that failure to comply with this Order may result in dismissal of the
action for lack of prosecution and for failure to comply with a Court order.




                                                           Initials of Clerk:          mba




CV-90 (10/08)                            CIVIL MINUTES - GENERAL                                    Page 2 of 2
